Exhibit 10.4

AWARD DESCRIPTION AND AGREEMENT FOR

PERFORMANCE RETENTION SHARE AWARDS

GRANTED UNDER THE

ARCH CHEMICALS, INC. 1999 LONG TERM INCENTIVE PLAN

GRANTED MARCH 5, 2008

AS AMENDED APRIL 25, 2008

 

1. Terms

The terms and conditions of the Performance Retention Shares (as defined below)
are contained in the Award Certificate evidencing the grant of such shares, this
Award Agreement (as defined below) and in the Arch Chemicals, Inc. 1999 Long
Term Incentive Plan (the “Plan”) and such resolutions, rules and policies
previously or hereinafter adopted by the Compensation Committee of the Board of
Directors of Arch Chemicals, Inc. from time to time.

 

2. Definitions

As used herein:

“Award Agreement” means this Award Description and Agreement.

“Performance Retention Share” means a unit denominated as one phantom share of
Arch Chemicals, Inc. Common Stock, granted as a Performance Award pursuant to
Section 6(c) of the Plan, that may be replaced by or converted into a Restricted
Stock Unit (as defined below).

“Measurement Date” means with respect to a Performance Cycle, the last day of
the second calendar year of the Performance Cycle and the last day of the third
calendar year of such Performance Cycle.

“Participant” means a Salaried Employee granted an award of Performance
Retention Shares under the Plan.

“Payment Schedule” means with respect to a Performance Retention Share, such
Performance Retention Share’s schedule as set forth in Exhibit I hereto with
respect to the Performance Cycle to govern determination of the Payment Value of
such Performance Retention Share.

“Payment Value” means with respect to a Performance Retention Share at any given
time, the portion, if any, of such Performance Retention Share which a
Participant has earned at such time under the applicable Payment Schedule during
the Performance Cycle relating to that Performance Retention Share.



--------------------------------------------------------------------------------

“Performance Cycle” means with respect to Performance Retention Shares, a period
of three fiscal years (beginning with the fiscal year in which such Performance
Retention Shares are granted) over which such Performance Retention Shares are
to be earned in accordance with the Payment Schedule; provided a Performance
Cycle shall end upon full payment of the Performance Retention Shares relating
thereto.

“Performance Goal” means with respect to a particular Performance Retention
Share the particular goal established by the Committee with respect to a
particular performance measure for such Performance Retention Share as set forth
in resolutions of the Committee as adopted from time to time.

“Restricted Stock Unit” means a unit denominated as one phantom share of Company
Common Stock, granted pursuant to Section 6(b) of the Plan, that results from
the conversion or replacement of a Performance Retention Share as provided in
Section 4 hereof.

“Valuation Date” means the first business day immediately prior to the Change in
Control (or if the Arch Chemicals, Inc. Common Stock is not traded on such day,
the first preceding day on which such stock is traded).

“Vesting Period” means with respect to a Restricted Stock Unit, the three-year
period beginning with the date of conversion of a Performance Retention Share
into a Restricted Stock Unit at the end of which such Restricted Stock Unit is
to vest.

“Vesting Time” means with respect to a Vesting Period, the close of business on
the last day of such Vesting Period.

Other capitalized terms utilized but not defined herein have the meanings
specified in the Plan.

 

3. Performance Retention Share Awards

Performance Retention Shares which are awarded to a Participant shall have a
Payment Value during a Performance Cycle determined on the basis of the
performance of Arch over such Performance Cycle in accordance with the
applicable Payment Schedule. The Payment Schedules, Performance Cycles and
performance measures applicable to Performance Retention Shares are set forth in
Exhibit I hereto. Except as may be otherwise set forth in the Plan or herein, no
Performance Retention Share may be earned prior to the Measurement Date of the
applicable Performance Cycle and then only to the extent set forth in the
applicable Payment Schedule.

 

4. Conversion Payout

If the Performance Retention Shares held by a Participant and outstanding at the
end of the Performance Cycle do not result in a payout as provided in the
Payment

 

2



--------------------------------------------------------------------------------

Schedule, then each such Performance Retention Share shall be automatically and
without further action by the Committee or the Company replaced with (or
converted into) a Restricted Stock Unit on a one-for-one basis and such
Performance Retention Share shall be extinguished; provided in each case such
Participant is on the active payroll of the Company or then subsidiary of the
Company as an employee on the last day of the Performance Cycle. No other person
shall be entitled to receive Restricted Stock Units as result of holding
Performance Retention Shares at the end of the Performance Cycle.

 

5. Vesting and Payment – Performance Retention Shares

 

(a) Except as otherwise provided in the Plan, a Participant’s interest in the
Payment Value of Performance Retention Shares awarded to him or her shall vest,
if at all, only on the Measurement Date of an applicable Performance Cycle, as
the case may be, for such Performance Retention Shares and only to the extent
earned and payable at such time in accordance with the Payment Schedule.

 

(b) The Payment Value of each Performance Retention Share at a given time shall
be the portion, if any, of such Performance Retention Share called for under the
Payment Schedule at such time applicable to such Performance Retention Share’s
Performance Cycle. Except as specifically otherwise provided in the Plan, herein
or by the Committee, one-half of the vested Performance Retention Shares shall
be payable to a Participant in cash only and the other half of the vested
Performance Retention Shares shall be payable to a Participant in Shares on a
one-for-one basis.

 

(c) Performance Retention Shares not earned by the end of the Performance Cycle
as provided in the Payment Schedule shall be forfeited or extinguished and no
payout shall occur with respect thereto except as otherwise provided in
Section 4 herein.

 

(d) The total amount of Payment Value due and earned by a Participant on the
Measurement Date of an applicable Performance Cycle shall be paid no later than
the tenth business day after the filing of the Company’s Form 10-K for the
fiscal year for which the Performance Retention Shares were earned, except as
specifically otherwise provided in the Plan or herein or by the Committee.

 

(e) The Participant may defer payment of Payment Values until such date, before
or after retirement or other termination of employment, as provided in, and
subject to, the Company’s Employee Deferral Plan.

 

(f)

For Payment Values of Performance Retention Shares that are to be paid in cash
except in connection with a payment arising as a result of a Change in Control,
the per share price of the Arch Chemicals, Inc. Common Stock will be valued
using the average of the “daily fair market value” for the five trading day
period beginning on the third trading day following the day the annual earnings
press release is issued for the fiscal year for which such Performance Retention
Shares were earned and ending with the seventh trading day following such
issuance, where “daily fair market value”

 

3



--------------------------------------------------------------------------------

 

for this purpose means the average of the high and low sales prices on each
trading day in that five-day period as reported on the consolidated transaction
reporting system for New York Stock Exchange issues. In connection with a
payment arising as a result of a Change in Control, the per share price of the
Arch Chemicals, Inc. Common Stock will be valued at the average of the high and
low sales prices thereof as reported on the consolidated transaction reporting
system for New York Stock Exchange issues on the Valuation Date.

 

6. Vesting and Payment – Restricted Stock Units

 

(a) Except as otherwise provided in the Plan or herein or by the Committee, a
Participant’s interest in the Restricted Stock Units resulting from the
application of Section 4 above shall vest only at the Vesting Time applicable to
the Vesting Period for such Restricted Stock Units. Each Restricted Stock Unit
not vested by the Vesting Time relating to such unit shall be forfeited.

 

(b) Except as specifically otherwise provided in the Plan, herein or by the
Committee, one-half of the vested Restricted Stock Units shall be payable to a
Participant in cash only and the other half of the vested Restricted Stock Units
shall be payable to a Participant in Shares on a one-for-one basis.

 

(c) The total amount of Restricted Stock Units vested in a Participant at the
Vesting Time shall be paid promptly but no later than the tenth business day
following such Vesting Time except as specifically otherwise provided in the
Plan or herein or as otherwise provided by the Committee.

 

(d) For Restricted Stock Units that are to be paid in cash except in connection
with a payment arising as a result of a Change in Control, the per share price
of the Arch Chemicals, Inc. Common Stock (and thus each such unit) will be
valued using the average of the “daily fair market value” for the last five
trading days of the Vesting Period where “daily fair market value” for this
purpose means the average of the high and low sales prices on each trading day
in that five-day period as reported on the consolidated transaction reporting
system for New York Stock Exchange issues. In connection with a payment arising
as a result of a Change in Control, the per share price of the Arch Chemicals,
Inc. Common Stock (and thus each unit) will be valued at the average of the high
and low sales prices thereof as reported on the consolidated transaction
reporting system for New York Stock Exchange issues on the Valuation Date.

 

7. Termination of Employment

 

(a) A Participant’s outstanding Performance Retention Shares not yet earned and
payable under the Payment Schedule relating to a Performance Cycle and a
Participant’s outstanding Restricted Stock Units shall be forfeited if the
Participant ceases to be an employee of the Company or any subsidiary of the
Company for any reason before the end of such Performance Cycle or Vesting Time,
as the case may be, except if the Committee provides or has provided otherwise
(or if delegated by the Committee to the Chief Executive Officer, the Chief
Executive Officer so provides).

 

4



--------------------------------------------------------------------------------

(b) With respect to any non-forfeited Performance Retention Shares of a
terminated Participant relating to incomplete Performance Cycles, he or she
shall be entitled to the Payment Value at the time provided in and subject to
the applicable Payment Schedule if the Committee (or its delegatee) has so
decided.

 

8. Change in Control

Unless the Committee or the Board has acted otherwise, upon a Change in Control,
outstanding Performance Retention Shares and outstanding Restricted Stock Units,
as the case may be, shall become vested, deemed earned in full and promptly paid
to the Participants in cash (but no later than the tenth business day after the
Change in Control), in each case without regard to payment schedules and
notwithstanding that the applicable performance cycle or retention cycle shall
not have been completed.

 

9. Tax Withholding

Federal, state or local taxes as may be applicable to any payout (“withholding
taxes”) shall be deducted as withholding taxes to be paid by the Participant
from the portion of the payout payable in cash.

 

10. Dividend Equivalents

Unless and until the Committee decides otherwise and while a Performance
Retention Share or Restricted Stock Unit is outstanding, within five business
days of each cash dividend payment date relating to Company Common Stock, the
Company will pay to a Participant for each outstanding Performance Share and
Restricted Stock Unit so held on such dividend payment date, a cash payment
equal to the cash dividend payment made on one share of Company Common Stock on
such cash dividend payment date. Performance Retention Shares and Restricted
Stock Units carry no voting rights nor shall the holder thereof be entitled to
dividends or other rights enjoyed by shareholders except as otherwise provided
in this Section 10.

 

11. Fractional Shares

In the event a payout in the form of Shares, after giving effect to any deferral
of the Share payout to any deferral plan or program of the Company, including
the Employee Deferral Plan, would entitle a Participant to a fractional share of
Arch Chemicals, Inc. Common Stock, such fractional share shall be rounded up to
the next whole number of Shares and the Performance Retention Shares or
Restricted Stock Units, as the case may be, to be paid out in cash shall be
reduced by the same amount of the fractional increase to the payout in Shares.

 

5



--------------------------------------------------------------------------------

12. Miscellaneous

 

  (a) By acceptance of the award of Performance Retention Shares, each employee
agrees that such award is special compensation, and that any amount paid under
this Award Agreement will not affect

 

  (i) the amount of any pension under any pension or retirement plan in which he
or she participates as an employee of the Company,

 

  (ii) the amount of coverage under any group life insurance plan in which he or
she participates as an employee of the Company,

 

  (iii) the benefits under any other benefit plan of any kind heretofore or
hereafter in effect, under which the availability or amount of benefits is
related to compensation.

 

6



--------------------------------------------------------------------------------

Exhibit I

 

Performance Cycle:    Ending on December 31, 2010. Performance Measure:   
Return on Equity (“ROE”) for the calendar year ending at a Measurement Time.

Payment Schedule:

 

    

Payout

  

Units Forfeited

ROE Equal to or Greater Than the Performance Goal for Year Two at end of Year
Two*    100%*    Not Applicable ROE Equal to or Greater Than the Performance
Goal for Year Three at end of Year Three    100% if no payout for Year Two
occurs; otherwise, not applicable.    Not Applicable ROE That is Less Than the
Performance Goal for Year Three at the End of Year Three and no payout has
occurred    0%    100% but replaced with or converted into restricted stock
units on one-for-one basis

 

* Provided such payout will not occur if it would cause any other performance
share award or performance retention share award granted under the Plan prior to
this award to not payout. In such case, ROE shall not be measured for this award
at the end of Year Two.

No more than one payout may occur for Performance Retention Shares with respect
to the Performance Cycle.

 

7